t c memo united_states tax_court eleanor a burkes petitioner v commissioner of internal revenue respondent caesar d burkes petitioner v commissioner of internal revenue respondent docket nos filed date madelon sprague for petitioner eleanor a burkes daniel m mccabe and kevin t o'connor for petitioner caesar d burkes katherine lee wambsgans for respondent memorandum findings_of_fact and opinion gerber judge respondent determined duplicate alternative deficiencies with respect to these consolidated cases the deficiencies remaining in dispute are the result of the disallowance of alimony deductions for one petitioner and inclusion of alimony income to the other with respect to payments made by the deducting spouse ultimately only one party will bear a tax burden with respect to each item depending on whether we decide that it is or is not an alimony payment the determined deficiencies penalties additions to tax and taxable periods for ms burkes and mr burkes are as follows eleanor a burkes penalty year deficiency sec_6662 dollar_figure dollar_figure dollar_figure caesar d burkes addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure big_number the parties have settled several adjustments leaving the following issues for our consideration whether the divorce judgment that orders certain payments to be made by mr burke sec_1 these cases involve a former husband and wife who have a common controversy over whether certain amounts do or do not constitute alimony these cases have been consolidated for purposes of trial briefing and opinion for ms burke's legal fees and other items meets the requirements of sec_71 d so as to be deductible and includable as alimony whether ms burkes was in receipt of certain amounts during or and whether either petitioner is liable for the accuracy-related_penalty of sec_6662 findings_of_fact petitioners were legal residents of ohio at the time their petitions were filed in their respective proceedings before this court petitioners were divorced by entry of judgment dated date during a temporary support order was issued requiring petitioner husband to on a monthly basis pay dollar_figure alimony dollar_figure child_support dollar_figure for each of four minor children the mortgage real_estate_taxes and insurance on the family home utility bills other than long-distance telephone calls life_insurance in force on family members and gas and maintenance of automobiles section references are to the internal_revenue_code as amended and in effect for the periods under consideration and rule references are to this court's rules_of_practice and procedure respondent is in the role of a stakeholder with respect to most of the alimony issues respondent concedes on brief that ms burkes is not required to report as income the payments made by petitioner husband for homeowners insurance and utilities concerning the accuracy-related_penalty respondent argues alternatively that each petitioner is liable with the exception that neither petitioner is liable for the penalty as it may relate to the attorney fees and automobile payment alimony issues the final divorce judgment contained the following pertinent paragraphs it is further ordered adjudged and decreed that mr burkes shall pay to ms burkes the sum of dollar_figure every month for the support of the minor children dollar_figure per month per child in addition mr burkes shall pay to ms burkes the sum of dollar_figure per month as support alimony for a term of six years or until her earlier death or remarriage subject_to further order of court within said term it is further ordered adjudged and decreed that ms burkes be and she is hereby awarded the real_estate located pincite butternut lane pepper pike ohio and ms burkes shall be responsible for the payment of and shall indemnify and hold mr burkes harmless on the mortgage principal and interest taxes and insurance on said real_property it is further ordered adjudged and decreed that ms burkes be and she is hereby awarded as alimony property division the cadillac automobile currently in her possession it is further ordered adjudged and decreed that mr burkes shall pay to ms burkes as and for division of property the sum of one million dollars dollar_figure with six percent simple interest per annum on the unpaid balance said payments to be made as follows specific annual payments are set out for consecutive annual payments for through it is further ordered adjudged and decreed that mr burkes be and he is hereby awarded as alimony property division the ira accounts in his name it is further ordered adjudged and decreed that mr burkes shall pay as additional alimony and hold ms burkes harmless thereon the loan against the cadillac automobile in ms burkes' possession and any and all other debts or charges he has incurred since the parties' separation it is further ordered adjudged and decreed that mr burkes shall pay to ms burkes the sum of dollar_figure as additional alimony toward attorney fees for which sum judgment is rendered and execution may issue during date ms burkes filed a garnishment proceeding against mr burkes seeking a dollar_figure judgment for attorney's_fees and mr burkes' wages were garnished in the amount of dollar_figure during on date the cleveland municipal court issued a dollar_figure check to ms burkes' counsel on date the cleveland municipal court issued a dollar_figure check to ms burkes' counsel the two checks were received by ms burkes' counsel and deposited in the counsel's trust account and were not disbursed to ms burkes until the dollar_figure balance of the attorney's_fees was paid during directly from mr burkes to ms burkes ms burkes used the cadillac throughout the year and mr burkes paid dollar_figure on the cadillac car loan the title to the cadillac during was in the name of mr burkes' corporation ms burkes' divorce attorney selected a certified_public_accountant and provided the accountant with ms burkes' tax information for purposes of preparing her federal_income_tax return ms burkes did not confer with the accountant in the course of the preparation of her income_tax return ms burkes relied on her attorney and the accountant to prepare her return which she signed and timely filed opinion other than with respect to the sec_6662 penalties respondent has taken the position of a stakeholder and has no preference concerning whether we find that the payments in controversy are alimony includable by ms burkes or property settlement and or child_support not deductible by mr burkes the other two parties controvert whether certain payments either were received or if received were alimony transfers of property between spouses property_settlements incident to a divorce are generally not taxable events and do not give rise to deductions or recognizable income see sec_1041 gross_income however does include amounts received as alimony or separate_maintenance payments sec_61 sec_71 sec_215 allows a deduction for the payment of alimony during a taxable_year sec_215 defines alimony as payment that is includable in the gross_income of the recipient under sec_71 sec_71 provides that sec_71 does not apply to any payment that is fixed by the terms of the divorce_or_separation_instrument as payable for the support of the children of the payor spouse if alimony is includable in the payee spouse's gross_income under sec_71 the payor spouse is allowed to deduct the amount of the alimony paid sec_215 and b sec_71 defines alimony or separate_maintenance as any cash payment meeting the four criteria provided in subparagraphs a through d of that section accordingly if any portion of the money paid to or on behalf of ms burkes meets all four enumerated criteria that portion is alimony if any portion of the payments made by mr burkes fails to meet any one sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse of the four enumerated criteria that portion is not alimony and thus is not deductible or includable sec_71 requires that the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income and not allowable as a deduction under sec_215 ms burkes argues that with respect to the attorney's_fees question sec_71 b and d is in dispute and with respect to the remainder of alimony issues sec_71 and d is in dispute we consider each alimony item separately payment of attorney's_fees the operative language of the final divorce judgment concerning the payment of attorney's_fees is as follows mr burkes shall pay to ms burkes the sum of dollar_figure as additional alimony toward attorney fees for which sum judgment is rendered and execution may issue ms burkes argues that as a matter of ohio law the term alimony can include both spousal support and property_settlements therefore she contends that the state divorce court use of the term alimony here is inconclusive mr burkes agrees that prior to the term alimony under ohio law could refer to either a division of property or spousal support mr burkes however argues that judgment entries in the final divorce judgment contain specific differentiation of the items of property settlement and spousal support our reading of the final divorce judgment revealed that the judgment entries did differentiate between alimony that is to be property settlement or spousal support for example ms burkes was awarded dollar_figure per month for a term of years as support alimony and conversely she was awarded a cadillac automobile as alimony property division other examples where the judgment entry designated a division of property include a dollar_figure million sum payable over a period of years and an individual_retirement_account the term support alimony was used for the payment of the monthly support of ms burkes and the term additional alimony is used in other entries that do not contain the property division designation for example mr burkes was required to make payments on the cadillac and all other debts and charges he incurred since the parties' separation as additional alimony likewise the dollar_figure for ms burkes' attorney's_fees was designated as additional alimony the only entry that neither refers to alimony nor alimony with a reference to a property division is the one awarding certain real_estate the parties refer to 102_f3d_842 6th cir affg tcmemo_1995_183 as to the state of pre-1991 ohio law on the term alimony presumably a residence to ms burkes and requiring her to pay the mortgage taxes and insurance on the property accordingly there is little room for doubt that the pattern of judgment entries here designates those items that are alimony and those that are part of the property settlement having made that distinction we must consider whether under ohio law the requirement to pay support alimony extends beyond the death of the payee if it does not then the attorney's_fees payments meet the requirements of sec_71 and are deductible by mr burkes and includable by ms burkes under ohio law there is no liability to make alimony support payments for any period after the death of the payee spouse see ohio rev code ann sec b anderson and predecessor sections having decided that the dollar_figure constitutes alimony within the meaning of sec_71 we must address ms burkes' secondary argument that she did not receive any of the dollar_figure in attorney's_fees until in that regard mr burkes deducted dollar_figure as alimony representing attorney's_fees for and dollar_figure for ms burkes reported neither of those amounts and respondent determined that ms burkes should have included the dollar_figure for and dollar_figure for ms burkes' position is one of constructive receipt in that she argues that because the attorney's_fees were obtained by means of a judgment and garnishment of mr burkes' funds and were received late in by ms burkes' attorney ms burkes did not have the dollar_figure available for her benefit until we have found based on the parties' stipulation of facts that the cleveland municipal court garnished dollar_figure from mr burkes during we have also found that dollar_figure was received by ms burkes' attorney as of date and that dollar_figure was not received by ms burkes' attorney until date additionally we have found that dollar_figure was received by ms burkes from mr burkes during accordingly with respect to the dollar_figure and dollar_figure amounts ms burkes is required to include those amounts in her income as to the dollar_figure amount we find respondent's determination for ms burkes to be in error as to the dollar_figure received by ms burkes' attorney as of date the principles of constructive receipt dictate that we hold that ms burkes was required to report that amount as alimony for even though she did not actually physically receive that amount until receipt of payment by an agent is constructive receipt by the principal 251_us_342 42_tc_628 even if it were agreed between the agent and the principal that the agent would not distribute the funds received to the principal until a subsequent year courts have found constructive receipt by the principal 613_f2d_591 5th cir 205_f2d_538 8th cir ms burkes' attorney was acting as her agent and received the garnished wages on ms burkes' behalf see 349_f2d_953 3d cir affg tcmemo_1963_ mr burkes on the other hand is entitled to the alimony deduction involving the attorney's_fees as claimed for and and accordingly respondent's determination to that extent is in error due to the time delay between the garnishment and payment of the dollar_figure amount some inconsistencies result concerning the reporting of the alimony in these consolidated cases car payments the divorce judgment provided that ms burkes was to receive the automobile as a division of property and mr burkes was to pay as additional alimony the loan against the automobile mr burkes made payments of dollar_figure in both and and claimed alimony deductions in those amounts on his respective income_tax returns ms burkes did not include in either or any part of the dollar_figure as alimony on brief mr burkes argues that he is entitled to only dollar_figure6 for the parties used dollar_figure however it appears that dollar_figure would have been the monthly payment for purposes of continued and dollar_figure for ms burkes argues that the temporary support order which was in effect until the beginning of date did not require payment of the auto loan mr burkes' concession is likely based on his evaluation of ms burkes' argument that the final divorce decree did not become effective until the latter part of ms burkes argues that these payments were a division of property as opposed to being support alimony and accordingly those payments would not meet the sec_71 test that the payments cease at ms burkes' death for the same reasons we set forth in our discussion of the attorney's_fees question the payments on the automobile loan constitute support alimony and not a division of property therefore mr burkes is entitled to deduct from income and ms burkes is required to include in income dollar_figure for and dollar_figure for attributable to mr burkes' payments on the automobile loan respondent also disallowed the dollar_figure payment on the automobile loan claimed by mr burkes for mr burkes conceded on brief that the dollar_figure amount is not allowable as an alimony deduction for continued this case we accept dollar_figure as used by the parties utilities and homeowners insurance mr burkes during in accord with the temporary support order paid dollar_figure for residential utilities and dollar_figure for homeowners insurance for respondent determined that these payments constituted alimony to ms burkes for ms burkes argues that those amounts constitute child_support on brief respondent conceded that ms burkes is not required to report homeowners insurance payments and utility payments as income from alimony accuracy-related penalty-- sec_6662 with respect to each of petitioners' taxable years in issue respondent determined that the entire underpayment for each taxable_year was due to negligence or disregard of rules or regulations under sec_6662 on brief respondent conceded that the accuracy-related_penalty under sec_6662 for negligence does not apply to the adjustments made relative to the issue of whether the attorney fees and automobile payments constitute alimony or a division of marital property respondent however continues to maintain that the accuracy-related_penalty applies to all other adjustments sustained by the court or agreed pursuant to the parties' settlement petitioners bear the burden of showing that respondent's determination is in error ie that the remaining underpayments are not due to negligence or disregard of rules or regulations or that there was reasonable_cause and good_faith with respect to those underpayments rule a if the penalty is found applicable sec_6662 provides for a percent addition to those portions of the underpayment that are attributable to negligence or disregard of rules or regulations due to respondent's concession ms burkes is not liable for a sec_6662 penalty for the taxable_year ms burkes for the taxable_year argues that her failure to include dollar_figure of alimony was not due to negligence or intentional disregard because of her reliance on her divorce counsel to communicate complete and accurate information to her return preparer negligence is defined as the lack of due care or failure to do what an ordinarily prudent person would do under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 negligence also includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws reasonable and good_faith reliance on the advice of an accountant or attorney may offer relief from the imposition of the negligence addition 469_us_241 reliance on professional advice however is not an absolute defense to negligence but rather a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 here ms burkes' situation was very complex in that her reporting year contained a transitional situation where the amount reportable was changing and the amounts that were or were not reportable were subject_to some doubt in this situation ms burkes reasonably relied on her attorney and the accountant selected for her by the attorney there were substantial legal questions as to which of the numerous items were reportable as alimony these circumstances made it reasonable for ms burkes to rely on the advice of the two professionals involved we conclude that ms burkes was therefore not negligent within the meaning of sec_6662 for her taxable_year on brief mr burkes did not make any argument concerning respondent's determination concerning the sec_6662 penalties we treat this omission as a concession that to the extent not conceded by respondent mr burkes is liable for the sec_6662 penalties as determined to reflect the foregoing and to account for agreements and concessions of the parties decisions will be entered under rule
